Citation Nr: 1519663	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for psychosis for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	Berry Law Firm


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

This matter comes before the Board on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Manchester, New Hampshire.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDINGS OF FACT

1. The record does not include medical evidence diagnosing PTSD.

2. An active diagnosis of psychosis is not shown to have developed within two years of separation from active duty service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2. The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met. 38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.384 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A July 2011 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his service-connection claim.

Regarding the Veteran's claim for service connection for psychosis for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, the Veteran is represented by an attorney and has been notified via the rating decision at issue, as well as the April 2013 Statement of the Case, of the criteria for service connection under 38 U.S.C.A. § 1702, as well as the reason why his claim was denied. Thus, the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case. A remand for additional notice would serve no useful purpose and would in no way benefit the Veteran. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

Thus, the duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The August 2011 VA examiner reviewed the Veteran's claims file, performed an in-person examination, and provided a clear explanation in support of his opinion. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The August 2011 VA examination is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Service Connection Claim

The Veteran contends he has PTSD due to in-service stressors, specifically, someone "trying to sabotage" the vessel he served aboard and a fire report incident on the same vessel. See August 2011 Statements.

To establish entitlement to service connection for PTSD, a claimant must submit medical evidence diagnosing PTSD in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2014).

The RO noted that the Veteran experienced, witnessed or was confronted with an event or circumstances that involved actual or threatened death or serious injury or a threat to his physical integrity or others with a response to the event or circumstances resulting in a psychological or psycho physiological state of fear helplessness or horror. See 38 C.F.R. § 3.304(f)(3). While a review of his SPRs and STRs does not confirm either of his alleged stressors, even assuming they occurred, service connection for PTSD is not warranted, as he does not have a diagnosis of PTSD.

The Veteran's STRs do not show complaints or treatment for PTSD or associated symptoms. His entrance and separation examinations indicate he was psychiatrically normal. October 1967 and May 1970 Reports of Medical Examination. While SPRs indicate he had difficulty stationed aboard a submarine and was discharged due to drug use. SPRs.

VAMRs show he was admitted to a psychiatric unit for detoxification and treatment for antisocial personality and addictive tendencies, and drug and alcohol problems at borderline level of stability in July 1973. July 1973 VAMRs.

VAMRs from April 1998 indicate he received mental health treatment due to chronic pain from a nonservice-connected cervical spine disability. A treatment note indicated he had adjustment disorder with anxious and depressed mood; possible PTSD due to childhood trauma from witnessing his alcoholic father abuse his mother; and an affective disorder. See April 1998 VAMRs.

PMRs indicate the presence of anxiety and depression. January 2011 PMRs.

An August 2011 VA examiner noted the Veteran received individual therapy at VA due to chronic pain, inability to work on a consistent basis due to the pain, and difficulties in his relationship with his girlfriend. The examiner diagnosed depression secondary to pain and chronic medical condition; an anxiety disorder; and alcohol dependence, by history, in full sustained remission. The examiner noted the Veteran did not meet the full criteria for PTSD, but that some of his PTSD-like symptoms appeared to be related to childhood physical abuse. Because the examiner did not diagnose PTSD, he did not opine as to whether it was related to service. However, the examiner noted that the anxiety disorder was not related to service, to include the Veteran's claimed stressors, instead attributing it to the Veteran's childhood abuse, current unemployment, and problems with his girlfriend.


The Veteran has not submitted any additional evidence that shows a diagnosis of PTSD. The Veteran is competent to report nervousness, stress and depression during service, as these feelings are capable of lay observation. However, he does not possess a recognized degree of medical knowledge to diagnose PTSD manifested by such feelings. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).

In the absence of medical evidence diagnosing PTSD, the disability was not incurred in or aggravated by service. A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA. VA is responsible for considering all such evidence, lay and medical. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). Here, the evidence is not in relative equipoise. Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.

The Veteran previously filed a claim for service connection for depression, which was denied in August 2006. See August 2006 Rating Decision. The Veteran did not appeal the decision, and it is therefore final. That claim is separate from his current claim for PTSD, as he has not described similar symptoms, and there is no other evidence suggesting he intended for his current claim to include a claim to reopen the previously-denied claim for service connection for depression. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Merits of the 38 U.S.C.A. § 1702 Claim

Under 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.

The Veteran had service during the Vietnam era. See DD Form 214; 38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f) (the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975).

The VAMRs and PMRs do not include a diagnosis or other medical evidence of psychosis. VA has defined the term "psychosis" as a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 38 C.F.R. § 3.384.

As noted, the Veteran has not been diagnosed with a psychosis as defined by VA regulations. To the extent that the Veteran contends that he has a psychosis, he is not competent to self-diagnose and multiple VA and private medical professionals have not diagnosed him with a psychosis.

The Veteran does not have a current psychosis, and there is no evidence that he developed psychosis either during active service or within two years of separating from active service. Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis under 38 U.S.C.A. § 1702.


(ORDER ON NEXT PAGE)





ORDER

Service connection for PTSD is denied.

Service connection for psychosis for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


